UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7170


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H. Koon,

                    Plaintiff - Appellant,

             v.

ON POINT INVESTIGATIONS; MORGAN DOUG HARVEY; BILL BLANTON;
GAFFNEY CITY POLICE; GAFFNEY MASONIC LODGE; CHEROKEE
COUNTY SHERIFF’S DEPARTMENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. David C. Norton, District Judge. (7:19-cv-01463-DCN)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se. Stacey Todd Coffee, LOGAN, JOLLY &
SMITH, LLP, Anderson, South Carolina; Knox Livingston Haynsworth, III, BROWN,
MASSEY, EVANS & MCLEOD, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Holland Koon appeals from the district court’s orders adopting the

recommendations of the magistrate judge and dismissing his civil action under Fed. R. Civ.

P. 41(b) for failure to follow a court order and based on abandonment of the action and the

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter or amend judgment. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Koon v. On Point Investigations, No. 7:19-cv-01463-DCN

(D.S.C. Mar. 9, June 4 & June 26, 2020). We deny Koon’s motions to appoint counsel and

to consolidate and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2